DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In virtue of the communication filed on 05/28/2019 and the preliminary amendment filed therewith wherein claims 1-13, 15-18 are presented for examination, wherein claims 15-18 are newly added and claim 14 is canceled wherein claims 1, 4, 7, 10, and 13 are presented in independent form.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amendments Claims 2, 5, 8, 11, 13, 15-18 are effective in overcoming the claims previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
35 USC § 101










The Applicant has amended claim Claims 13 to include no transitory, the Amendment overcomes previously held rejections under 35 U.S.C. 101.  
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. The Applicant makes various arguments with respect to d1 and d2 as set forth below, the Examiner respectfully disagrees with the Applicant. The Applicant has failed to consider the limitations of the claims when given the broadest reasonable interpretation and argues from the perspective of a particular embodiment. The Applicant notes that independent Claim 1 has been amended to recite "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" and asserts that d1 in view of d2 fail to teach the limitation. The Examiner respectfully disagrees. D1 in view of d2 discloses A user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). Therefore the d1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response 320-b (either ACK or NACK) (i.e. processing timing). HARQ response 320-b may be transmitted such that there is a HARQ delay (i.e. processing duration) 335-b of 5 symbols. Wherein it is explicitly noted that HARQ delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). In order to more explicitly address the limitation the Examiner has altered the grounds of rejection to add United States Patent Application Publication US-20180332605 to Pelletier (hereinafter d3) which supports the teaching f d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the limitation “a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value.” Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160323070 to Chen et al (hereinafter d1) in view of United States Patent Application Publication US-20180139747 to Hosseini et al (relying on the disclosure of Provisional Application 62/421,208 which fully supports the noted sections) (hereinafter d2) in view of United States Patent Application Publication US-20180332605 to Pelletier (hereinafter d3).
Regarding claim 1, as to the limitation “A method for operating a user equipment in a cellular communication network, the method comprising” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2 therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method according to claim 1, wherein two different ranges of timing advance values each associated different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3  discloses two different ranges of timing advance values on which processing 
Regarding claim 3, as to the limitation “the method according to claim 1, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 15, as to the limitation “The method according to claim 2, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 4, as to the limitation “A user equipment for a cellular communication network, the user equipment being configured to” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “process UL signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is 
As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response 320-b (either ACK or NACK) (i.e. processing timing). HARQ response 320-b may be transmitted such that there is a HARQ delay (i.e. processing duration) 335-b of 5 symbols. Wherein it is explicitly noted that HARQ delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many 
Regarding claim 5, as to the limitation “The user equipment according to claim 4, wherein two different ranges of timing advance values each associated with different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3 discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) ) wherein the delay value is UE dependent (see d1 para. 0047-0049)..
Regarding claim 6, as to the limitation “the user equipment according to claim 4, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 16, as to the limitation “The user equipment according to claim 5, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).

as to the limitation “receiving uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value, and the determined processing duration value determined by the user equipment is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 which are substantially aligned, including disclosure with respect to hybrid automatic repeat request (HARQ) response wherein the processing time available for a UE may be reduced from  and for larger distances, the processing time may be even further reduced (see d1 para. 0038); d1 also discloses enabling UL transmissions from different UEs  to arrive substantially simultaneously at a base station based on the offset timing and the propagation delay (see d1 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response 320-b (either ACK or NACK) (i.e. processing timing). HARQ response 320-b may be transmitted such that there is a HARQ delay (i.e. processing duration) 335-b of 5 symbols. Wherein it is  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the limitation “a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by 
Regarding claim 8, as to the limitation “The method according to claim 7, wherein two different ranges of timing advance values each associate with different processing duration values are assigned, based on which the processing duration value is determined” d1 in view of d2 in view of d3 discloses two different ranges of timing advance values on which processing duration value is determined (see d2 para. 0006, 0012, 0028, 0052-0054, 0080-0081) ) wherein the delay value is UE dependent (see d1 para. 0047-0049).
Regarding claim 9, as to the limitation “The method according to claim 7, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and 
Regarding claim 17, as to the limitation “The method according to claim 8, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 10, as to the limitation “A radio node for a cellular communication network, the radio node being configured to” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including a user equipment and base station (i.e. radio node) (see d1 Figs. 5/6) wherein devices contain a computer readable medium storing instructions which when executed cause the device to perform the functions of a method (see d1 para. 0008-0009);
as to the limitation “receive uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding power control to incorporate the details of UL signaling processing as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to  reduce latency (see d2 para. 0002, 0006, 0040) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the 
As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement (ACK) or negative acknowledgement (NACK) based on the chosen HARQ timing. The base station may then send a retransmission (in the case of a NACK) based on the HARQ timing. In some cases the UE may request a specific HARQ timing, or request an updated timing advance. If HARQ synchronization is lost, the UE and the base station may default to a preconfigured HARQ timing which may be based on a large timing advance (see d1 para. 0005). D1 in view of d2 additionally disclose that the method may include identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2  delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period 330-b. Wherein it is explicitly noted that the HARQ delay is configured based on both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed throughout d3 including at least to  reduce latency (see d3 para. 0002) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d3 to the implementation of d1, to yield the predictive result of reducing latency, wherein both techniques were known and used as of the effective filing date, without undue experimentation, and without changing the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2 therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The radio node according to claim 10, wherein two different ranges of timing advance values each associate with different processing duration 
Regarding claim 12, as to the limitation “The radio node according to claim 10, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 18, as to the limitation “The radio node according to claim 11, wherein the processing duration value is determined as a function of the timing advance value” d1 in view of d2 in view of d3 discloses determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006).
Regarding claim 13, as to the limitation “A non-transitory computer storage medium storing computer executable instructions, the instructions causing processing circuitry to at least one of perform and control a method for operating a user equipment in a cellular communication network, the method comprising:” d1 teaches techniques embodied as a system (see d1 Fig. 8 and 9) including  a user equipment and base station (i.e. radio node) (see  
as to the limitation “processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value” d1 discloses identify a timing advance parameter (i.e. processing signaling based on a processing timing) and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters (see d1 para. 0005) including identifying a timing advance parameter and a processing parameter associated with a UE, determining a HARQ timing (i.e. processing duration value) based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006); d1 also discloses a UE-specific UL TA including reception times for UEs at the base station 105 which are substantially aligned, including disclosure with respect to hybrid automatic repeat request (HARQ) response wherein the processing time available for a UE may be reduced from  and for larger distances, the processing time may be even further reduced (see d1 para. 0038); d1 also discloses enabling UL transmissions from different UEs  to arrive substantially simultaneously at a base station based on the offset timing and the propagation delay (see d1 para. 0047) including HARQ period adjustment (see d1 para. 0048); including calculating a timing advance based on the RACH preamble and determining HARQ timing (see d1 para. 0050); and identifying the timing advance parameter based on past timing advance commands 

As to the limitation "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value" d1 in view of d2 teach a user equipment (UE) or a base station, or both, may identify a timing advance parameter and a processing parameter for the UE and determine a hybrid automatic repeat request (HARQ) timing to the identified parameters. For example, if the UE has a large timing advance or reduced processing capacity, a longer HARQ timing may be chosen. When the UE receives downlink (DL) transmissions from the base station, the UE may send an acknowledgement a processing parameter associated with a UE, determining a HARQ timing based at least in part on the timing advance parameter or the processing parameter, or both, and transmitting a HARQ response message based at least in part on the HARQ timing (see d1 para. 0006). D1 in view of d2 disclose a timing advance parameter and a processing parameter that are associated with a UE implying a variance in the values for each, as association with a particular UE would not be necessary for the parameters if such were the same for every UE. D1 in view of d2 further elaborates on the processing parameter wherein UL timing 310-b may be offset from DL timing 305-b by TA 312-b to account for a propagation delay between the corresponding UE 115 and base station 105. Wherein 300-b, a transmission 315-b may be transmitted during DL subframe m and based on the offset timing and the propagation delay, the transmission is received largely during symbol m+1 and m+2 of the UE 115. The receiving UE 115 may then process the transmission during processing period 330-b and respond with a HARQ response 320-b (either ACK or NACK) (i.e. processing timing). HARQ response 320-b may be transmitted such that there is a HARQ delay (i.e. processing duration) 335-b of 5 symbols. Wherein it is explicitly noted that HARQ delay 335-b may be lengthened to account for the large TA 312-b (i.e. value based on the timing advance value) while still providing a sufficient processing period both the TA and the desired processing period 330-b (e.g., based on the UE processing capability and load) (see d1 para. 0047). D1 in view of d2 discloses that the base station 105 may then send retransmission 4 symbols later (at m+8). Wherein the total HARQ period may be adjusted, wherein the offset timing configuration 300-a and offset timing configuration 300-b represent two examples of how HARQ timing may depend on propagation delay or processing time, but other examples may also be possible (e.g., using different TTI lengths other than 1 symbol period) (see d1 para. 0048). Wherein the value is determined by the user equipment (see d1 para. 0061, 0063-0065). D1 in view of d2 do not explicitly set forth processing duration, in order to address the limitation attention is directed to d3 which supports the teaching of d1 in view of d2. In the field of endeavor of wireless communication d3 discloses multiplexing transmissions with different durations (see d3 para. 0002) including disclosure with respect to Timing Advance (see d3 para. 0077)  wherein processing time available to a WTRU may depend on the value of the timing advance and is determined by the UE (see d3 par. 0087, meeting the limitation “a determined processing duration value determined by the user equipment, and the determined processing duration value is based on the timing advance value.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding power control to incorporate the details of processing time available to a WTRU which depends on the value of the timing advance and is determined by the UE as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of plurality of advantages disclosed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643